Exhibit 10.11(a)
SG021306.A.001
Amendment
SG021306.A.001
Between
Synchronoss Technologies, Inc.
And
AT&T Services, Inc.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

1



--------------------------------------------------------------------------------



 



SG021306.A.001
AMENDMENT NO. 1
AGREEMENT NO. SG021306
This Amendment, effective on the date when signed by the last Party (“Effective
Date”), and amending Agreement No. SG021306, is by and between Synchronoss
Technologies, Inc., a Delaware corporation (“Synchronoss”, “Supplier”), and AT&T
Services, Inc., a Delaware corporation (“AT&T”), each of which may be referred
to in the singular as a “Party” or in the plural as the “Parties.”
WITNESSETH
WHEREAS, Supplier and AT&T entered into Agreement No. SG021306 with an Effective
Date of September 1, 2005 (the “Agreement”); and
WHEREAS, Supplier and AT&T desire to amend the Agreement as hereinafter set
forth.
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:
The terms and conditions of Agreement No. SG021306 in all other respects remain
unmodified and in full force and effect.
1. ASSIGNMENT OF THE AGREEMENT
Cingular Wireless LLC hereby grants and assigns the Agreement to AT&T Services,
Inc (Assignee). Assignee hereby accepts the foregoing assignment and agrees to
be bound by and subject to all terms and conditions contained in the Agreement
to the same extent as if it had been an original signatory thereto. For the
avoidance of doubt, any reference to Cingular in the Agreement shall refer to
AT&T Services, Inc. Supplier hereby consents to the foregoing assignment.
This Assignment merely assigns the Agreement to Assignee in order to create, and
hereby does create, a new Agreement between Supplier and Assignee. This
Assignment does not affect any rights or obligations of AT&T or Supplier under
any existing order, which shall continue to be governed by the terms of the
Agreement.
2. Delete Section 3.20, Limitation of Liability in its entirety and replace with
new Section 3.20 Limitation of Liability as follows;
Limitation of Liability
Except with respect to claims based on the confidentiality obligations set forth
in this Agreement, in no event is either Party liable to the other Party for any
consequential, incidental, special or punitive
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

2



--------------------------------------------------------------------------------



 



SG021306.A.001
damages or for loss of revenue or profit in connection with the performance or
failure to perform this Agreement, regardless of whether such Liability arises
from breach of contract, tort or any theory of liability. *** in no event shall
either party’s direct damages hereunder exceed ***.
3. Delete Section 4.1 Access in its entirety and replace with the following new
clause 4.1 Access;
Access

a.   When appropriate, Supplier shall have reasonable access to AT&T’s premises
during normal business hours, and at such other times as may be agreed upon by
the Parties to enable Supplier to perform its obligations under this Agreement.
Supplier shall coordinate such access with AT&T’s designated representative
prior to visiting such premises. Supplier will ensure that only persons employed
by Supplier or subcontracted by Supplier will be allowed to enter AT&T’s
premises. If AT&T requests Supplier or its subcontractor to discontinue
furnishing any person provided by Supplier or its subcontractor from performing
Work on AT&T’s premises, Supplier shall immediately comply with such request.
Such person shall leave AT&T’s premises immediately and Supplier shall not
furnish such person again to perform Work on AT&T’s premises without AT&T’s
written consent. The Parties agree that, where required by governmental
regulations, Supplier will submit satisfactory clearance from the U.S.
Department of Defense and/or other federal, state or local authorities.   b.  
AT&T may require Supplier or its representatives, including employees and
subcontractors, to exhibit identification credentials, which AT&T may issue to
gain access to AT&T’s premises for the performance of Services. If, for any
reason, any Supplier representative is no longer performing such Services,
Supplier shall immediately inform AT&T. Notification shall be followed by the
prompt delivery to AT&T of the identification credentials, if issued by AT&T, or
a written statement of the reasons why the identification credentials cannot be
returned. Supplier agrees to comply with AT&T’s corporate policy requiring
Supplier or its representatives, including employees and subcontractors, to
exhibit their company photo identification in addition to the AT&T issued photo
identification when on AT&T’s premises.   c.   Supplier shall ensure that its
representatives, including employees and subcontractors, while on or off AT&T’s
premises, will perform Work which (i) conform to the Specifications, (ii)
protect AT&T’s Material, buildings and structures, (iii) does not interfere with
AT&T’s business operations, and (iv) perform such Services with care and due
regard for the safety, convenience and protection of AT&T, its employees, and
property and in full conformance with the policies specified in the AT&T Code of
Business Conduct, which prohibits the possession of a weapon or an implement
which can be used as a weapon (a copy of the AT&T Code of Business Conduct is
available upon request).

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

3



--------------------------------------------------------------------------------



 



SG021306.A.001

d.   Supplier shall ensure that all persons furnished by Supplier work
harmoniously with all others when on AT&T’s premises.

4. Delete Section 4.5 Cingular Corporate Information Security Policy, Compliance
by Business Partners, Vendors, Contractors in its entirety and replace with the
following new Section 4.5 AT&T Supplier Information Security Requirements
(SISR);
AT&T Supplier Information Security Requirements (SISR)
Supplier shall comply with the requirements of Appendix “O” entitled “AT&T
Supplier Information Security Requirements (SISR).” In addition, STI shall not
use a third party outside the United States to perform data center operations
and/or software development without AT&T’s prior written approval.
5. Delete Section 4.2 Background Check and replace with the following new
Section 4.2 Background Checks;
Background Checks

a.   Supplier, with respect to the following requirements in this Section
(collectively, “Background Checks”) and subject to any laws, rules or
regulations which may limit any Supplier action otherwise required by this
section, (1) shall make all reasonable efforts, including checking the
background, verifying the personal information and conducting a Drug Screen
(only to those individuals who will have physical access to AT&T’s or its
customer’s premises) to determine and verify all information necessary to
represent and warrant to AT&T that no Supplier employee, contractor or
subcontractor and no employee or agent of any Supplier contractor or
subcontractor (“Supplier Person”) who Supplier proposes to perform any Service
that permits physical, virtual or other access to AT&T ‘s or its customer’s
premises, systems, networks, or Information (“Access”) at any time during the
Term, (a) has presented a positive Drug Screen to those individuals who will
have physical access to AT&T’s or its customer’s premises, (b) has been
convicted of (i) any felony, (ii) any misdemeanor involving violence, sexually
related criminal conduct, theft or computer crimes, fraud or financial crimes,
or crimes involving unlawful possession or use of a dangerous weapon, or (c) is
identified on any government registry as a sex offender; and (2) Supplier shall
not permit any such Person presenting a positive Drug Screen, so convicted, or
so identified to perform any Service that permits such Access during the Term.  
b.   Supplier represents and warrants to AT&T that no Supplier Person has
(i) falsified any of his or her Identification Credentials, or (ii) failed to
disclose any material information in the hiring process relevant to the
performance of any Service. Supplier shall not permit any Supplier Person who
has falsified such Identification Credentials or failed to disclose such
information to perform any Service that permits Access.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

4



--------------------------------------------------------------------------------



 



SG021306.A.001

c.   The following definitions apply:

  1.   “Identification Credentials” includes, with respect to each Supplier
Person, his or her Social Security number, driver’s license, educational
credentials, employment history, home address, and citizenship indicia.     2.  
“Drug Screen” means the testing for the use of illicit drugs (including opiates,
cocaine, cannabinoids, amphetamines, and phencyclidine (PCP)) of any Supplier
Person who (i) has unsupervised (or badged) physical access to AT&T’s or its
customer’s premises, or (ii) has regular or recurring supervised physical access
to AT&T’s or its customer’s premises for more than thirty (30) days in the
aggregate annually.

d.   The failure of Supplier to comply with the requirements of this Section,
and/or if any Person who fails such Background Check or who has falsified
Identification Credentials does perform any Service that permits such Access,
shall each be considered a material breach of this Agreement; provided, however,
such breach shall not entitle AT&T to terminate this Agreement unless Supplier
does not take action to remedy such failure within *** of written notice to
Supplier of such failure. Notwithstanding any of the foregoing, exceptions for
individual Supplier Persons may be granted by AT&T on a case-by-case basis.

6. Added new clause, Customer — Information as follows;
Customer — Information

a.   For the purposes of this Section, “Customer Information” includes, but is
not limited to, customer name, address, e-mail address, and/or phone number
(listed or unlisted); personal information concerning a customer, including
birth date, social security number, drivers license, credit card information,
bank account, account number or personal identification numbers; information
concerning a customer’s calling patterns, call details, records of incoming or
outgoing calls, or minutes of use or other use of AT&T’s services; information
related to payments, credit status, and transactions with AT&T; demographic
information; or aggregate customer data — including aggregate data with
individual identifying information deleted; and customer proprietary network
information (“CPNI”) (as that term is defined in Section 222 of the
Communications Act of 1934, 47 U.S.C.222, as amended (“Section 222”), which
includes information available to AT&T by virtue of AT&T’s relationship with its
customers as a provider of telecommunications service and may include: the
quantity, technical configuration, location, type, destination, amount of use of
telecommunications service subscribed to, and information contained on the
telephone bills of AT&T’s customers pertaining to telephone exchange service or
telephone toll service received by a customer of AT&T. Except as provided
herein, as between Supplier and AT&T, title to all Customer Information shall be
in AT&T. Except as otherwise provided herein, no license or rights to any
Customer Information are granted to Supplier hereunder.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

5



--------------------------------------------------------------------------------



 



SG021306.A.001

b.   Supplier acknowledges that Customer Information received may be subject to
certain privacy laws and regulations and requirements, including requirements of
AT&T. Supplier shall consider Customer Information to be private, sensitive and
confidential. Accordingly, with respect to Customer Information, Supplier shall
comply with all applicable privacy laws and regulations and requirements,
including, but not limited to, the CPNI restrictions contained in Section 222.
Accordingly, Supplier shall:

  a.   not use any CPNI to market or otherwise sell products to AT&T’s
customers, except to the extent necessary for the performance of Services for
AT&T or as otherwise approved or authorized by AT&T in this Agreement or in
writing;     b.   make no disclosure of Customer Information to any party other
than AT&T, except to the extent necessary for the performance of Services for
AT&T or except such disclosure required under force of law; provided that
Supplier shall provide AT&T with notice immediately upon receipt of any legal
request or demand by a judicial, regulatory or other authority or third party to
disclose or produce Customer Information; Supplier shall furnish only that
portion of the Customer Information that is legally required to furnish and
shall provide reasonable cooperation to AT&T (at AT&T’s cost) should AT&T
exercise efforts to obtain a protective order or other confidential treatment
with respect to such Customer Information;     c.   not incorporate any Customer
Information into any database other than in a database maintained exclusively
for the storage of AT&T’s Customer Information;     d.   not incorporate any
data from any of Supplier’s other customers, including Affiliates of AT&T, into
AT&T’s customer database;     e.   make no use whatsoever of any Customer
Information for any purpose except to comply with the terms of this Agreement;  
  f.   make no sale, license or lease of Customer Information to any other
party;     g.   restrict access to Customer Information to only those employees
of Supplier that require access in order to perform Services under this
Agreement;     h.   prohibit and restrict access or use of Customer Information
by any of Supplier’s other customers, Supplier’s Affiliates, or third parties
except as may be agreed otherwise by AT&T;     i.   promptly return all Customer
Information to AT&T upon expiration, Termination or Cancellation of this
Agreement or applicable schedule or Order, unless expressly agreed or instructed
otherwise by AT&T; and     j.   immediately notify AT&T upon Supplier’s
awareness of (i) any breach of the above-referenced provisions, (ii) any
disclosure (inadvertent or otherwise) of Customer Information to any third party
not expressly permitted herein to receive or have access to such Customer
Information, or (iii) a breach of, or other security incident involving,
Supplier’s systems or network that could cause or permit access to Customer

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

6



--------------------------------------------------------------------------------



 



SG021306.A.001

      Information inconsistent with the above-referenced provisions, and such
notice shall include the details of the breach, disclosure or security incident.
Supplier shall fully cooperate with AT&T in determining, as may be necessary or
appropriate, actions that need to be taken including, but not limited to, the
full scope of the breach, disclosure or security incident, corrective steps to
be taken by Supplier, the nature and content of any customer notifications, law
enforcement involvement, or news/press/media contact etc., and Supplier shall
not communicate directly with any AT&T customer relating to such breach without
AT&T’s consent, which such consent shall not be unreasonably withheld.

7. Add new clause, Quality Assurance as follows;
Quality Assurance:

a.   In addition to its obligations under the Section entitled “Warranty,”
Supplier represents and warrants that:

  1.   all processes utilized to produce Material and provide Services are
controlled and adequate to Deliver consistent with Specifications and this
Agreement;     2.   Supplier has evaluated the process controls of its
subcontractors and vendors and has determined that they are adequate to Deliver
Materials and Services consistent with Specifications and this Agreement; and  
  3.   all Material and Services are subjected to the above-mentioned process
controls.

For information purposes only, excellent Quality Management System guidance can
be found in TL 9000 and ISO 9001:2000. Copies of ISO 9001:2000 may be ordered
through the American Society for Quality at 800.248.1946. Copies of TL 9000
Handbooks may be ordered through the QuEST Forum web site at www.tl9000.org.
Select the Handbook’ link from the TL 9000 home page, which will direct you to
the TL 9000 Handbooks purchase page.

b.   Throughout the term of this Agreement, Supplier shall periodically evaluate
process controls to verify whether each is still adequate to Deliver Material
and Services consistent with Specifications and this Agreement. AT&T reserves
the right to request a review of such process controls throughout the term of
this Agreement.   c.   If Supplier or AT&T, at any time during the term of this
Agreement, determines that the process controls are insufficient to meet the
obligations herein, then at no additional charge to AT&T, Supplier shall

1. provide to AT&T a quality plan to remedy such insufficient Quality Process.
Such quality plan shall include the following information, in detail:

  i.   a schedule for achieving an adequate Quality Process; and

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

7



--------------------------------------------------------------------------------



 



SG021306.A.001

  ii.   the actions that will achieve and remedy such insufficiencies.

d.   If requested by AT&T Supplier shall:

1. provide performance measurements periodically that demonstrate compliance
with the Specifications and this Agreement.
2. The Parties shall mutually agree upon appropriate performance measurements.
3. Should remedy efforts described above fail to address insufficiencies within
***, whichever is earlier, or within a time period as mutually agreed, Supplier
shall engage a third party consultant to perform quality control or quality
assurance activities. Supplier shall provide AT&T or AT&T’s agent with notice of
such engagement, including the name of the third party consultant, and shall
provide AT&T or AT&T’s agent with cooperative assistance to such consultant.

e.   Nothing contained in this Clause, “Quality Assurance,” will diminish
Supplier’s obligation to Deliver Material and perform Services in conformance to
Supplier’s obligations in this Agreement.

8. Add new clause, Third Party Administrative Services as follows;
Third Party Administrative Services
Supplier acknowledges that a third party administrator will perform certain
administrative functions for AT&T in relation to this Agreement. Such
administrative functions may include:

  a.   Collecting and verifying certificates of insurance;
    b.   Providing financial analysis;     c.   Verifying certifications under
the Section entitled “Utilization of Minority, Women, and Disabled Veteran Owned
Business Enterprises”; and     d.   Collecting and verifying Supplier profile
information.

Supplier shall cooperate with such third party administrator in its performance
of such administrative functions and shall provide such data as from time to
time the third party administrator may reasonably request. Further,
notwithstanding any other provision of this Agreement, Supplier agrees that AT&T
may provide confidential Information regarding Supplier to such third party
administrator to the extent required for such third party administrator to
perform such functions. Supplier agrees to pay the third party administrator an
annual fee for the performance of these administrative functions, which annual
fee shall not exceed *** and a one time set-up fee of ***.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

8



--------------------------------------------------------------------------------



 



SG021306.A.001
9. Add new clause, Electronic Data Interchange (EDI) as follows;
Electronic Data Interchange (EDI)

a.   At the request of AT&T, the Parties shall exchange Orders, payments,
acknowledgements, invoices, remittance notices, and other records (“Data”)
electronically, in place of tangible documents. In such case, the parties will
mutually agree how they shall exchange Data whether by direct electronic or
computer systems communication between AT&T and Supplier, or indirectly through
third party service providers with which either Party may contract or a single
AT&T-designated third party service provider with which each Party shall
contract independently (“Provider”), to translate, forward and/or store such
Data. If the Parties exchange Data directly, they agree to exchange it in
accordance with the Telecommunications Industry Forum EDI Guidelines for use of
American National Standards Institute (ANSI) Accredited Standards Committee X12
transaction sets or a mutually agreeable proprietary format or another standard
such as Extensible Markup Language (XML).   b.   The following additional
conditions apply to any such exchanges:

  1.   Garbled Transmissions: If any Data is received in an unintelligible,
electronically unreadable, or garbled form, the receiving Party shall promptly
notify the originating Party (if identifiable from the received Data) in a
reasonable manner. In the absence of such notice, the originating Party’s record
of the contents of such Data shall control.     2.   Signatures: If EDI is used,
each Party will incorporate into each EDI transmission an electronic
identification consisting of symbol(s) or code(s) (“Signature”). Each Party
agrees that any predetermined Signature of such Party included in or affixed to
any EDI transmission shall be sufficient to verify such Party originated,
“signed” and “executed” such transmission. No Party shall disclose to any
unauthorized person the Signatures of the Parties hereto.     3.   Statute of
Frauds: The Parties expressly agree that all Data transmitted pursuant to this
Section shall be deemed to be a “writing” or “in writing” for purposes of
Section 2-201 of the Uniform Commercial Code (“UCC”) or any other applicable law
requiring that certain agreements be in writing and signed by the party to be
bound thereby. Any such Data containing or having affixed to it a Signature
shall be deemed for all purposes: (i) to have been “signed” and “executed”; and
(ii) to constitute an “original” when printed from electronic files or records
established and maintained in the normal course of business.     4.   Method of
Exchange: Each Party shall be responsible for its own cost(s) to provide and
maintain the equipment, software and services necessary to effectively and
reliably transmit and receive Data, and the associated charge(s) of any Provider
with which it contracts. Supplier shall be solely responsible for the cost of
storing its information or Data on a Provider’s computer network, which may be
retrieved by AT&T at no additional charge to AT&T by Supplier. Either Party may
change a Provider upon thirty (30) days’ prior written notice to the other
Party, except that if a single Provider for both Parties has been designated

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

9



--------------------------------------------------------------------------------



 



SG021306.A.001

      by AT&T, then AT&T may change the Provider upon thirty (30) days’ prior
written notice to Supplier.     5.   Warranty of Data Integrity: Supplier
represents and warrants that any of Data and/or information created by Supplier
which is either transmitted to AT&T by Supplier or stored by Supplier on a
Provider’s network for access by AT&T a) do not contain any Harmful Code
(“Harmful Code” means computer viruses, worms, trap doors, time bombs,
undocumented passwords, disabling code (which renders Material unusable until a
patch or new password is provided), or any similar mechanism or device.
Notwithstanding the above, enabling keys which are provided by Supplier to
ensure conformance to product licensing restrictions shall be permitted,
however, these enabling keys may not interfere with the proper use of the
Material at any time after initial installation.) or vulnerability, and b) do
not infringe or violate any third party’s copyright, patent, trademark, trade
secret or other proprietary rights or rights of publicity or privacy; provided,
however, AT&T uses such Data and/or information for its internal use and does
not distribute such Data and/or information. Supplier further represents and
warrants that all product and pricing information provided in its catalogues
either stored on a Provider’s network or transmitted to AT&T by Supplier is
current, accurate and complete. In the event more favorable prices or terms
appear in Data transmitted to AT&T by Supplier than appear in Supplier’s current
catalogue and such price or terms is for the identical product or service, AT&T
will be entitled to the more favorable prices or terms contained in the Data.

10. Add new clause, Entry on AT&T Property as follows;
Entry on AT&T Property

a.   If the performance of the Services provided hereunder requires Supplier’s
entry upon property owned or controlled by AT&T, Supplier is hereby notified
that AT&T-owned buildings constructed prior to 1981 may contain asbestos
containing materials (“ACM”) and/or presumed asbestos containing materials
(“PACM”) and may also contain both natural and artificial conditions and
activities involving risk of harm. AT&T has not inspected such property for the
purposes of this Agreement and has not taken any efforts to discover or make
safe dangerous conditions or activities for the purpose of Supplier’s
performance of Services.   b.   Supplier shall be responsible for inspecting the
Services site for unsafe conditions and taking the necessary safety precautions
for protection of Supplier, its employees, and agents and ensuring a safe place
for performance of the Services. As a material condition of this Agreement,
Supplier, for itself and its employees and agents, assumes all risk of dangers
associated with access to the property by its employees, including any potential
asbestos exposure, and responsibility for OSHA notice requirements including:

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

10



--------------------------------------------------------------------------------



 



SG021306.A.001

  1.   contacting the appropriate AT&T Project manager responsible for the
property to determine the presence, location and quantity of ACM/PACM that
Supplier’s employees may reasonably be expected to work in or be adjacent to;  
  2.   informing Supplier’s employees of the presence, location and quantity of
ACM/PACM present in the property that Supplier’s employees may reasonably be
expected to work in or be adjacent to and the precautions to be taken to ensure
that airborne ACM/PACM is confined to the identified ACM/PACM area; and     3.  
informing the appropriate AT&T Project manager and other employers of employees
at the property, of the presence, location and quantity of any newly discovered
ACM/PACM identified by Supplier promptly and shall use commercial reasonable
efforts to inform such manager within twenty-four (24) hours of discovery.

c.   Supplier hereby releases AT&T from any and all claims or causes of action
in connection with the responsibilities hereby assumed by Supplier, and agrees
to indemnify, hold harmless and defend, AT&T, its Affiliates and their agents
and employees against any Loss arising from any claim by Supplier or its
employees therefrom in accordance with the Section entitled “Indemnity.”

11. Add new clause, Reimbursable Expenses as follows;
Reimbursable Expenses
AT&T is not responsible for any travel, meal or other business related expense
incurred by Supplier whether or not incurred in its performance of its
obligations under this Agreement, unless reimbursement of expenses is expressly
authorized in this Agreement or an Order pursuant to this Agreement. If
reimbursement of expenses is so authorized, in order to be reimbursable, each
and every such expense must comply with the requirements of AT&T’s Vendor
Expense Policy attached hereto and incorporated herein as Appendix Z. Supplier
must provide in a timely manner receipts and other documentation as required by
the Vendor Expense Policy and such additional documentation or information
requested by AT&T to substantiate expenses submitted by Supplier for
reimbursement.
12. Add new Section, Confidentiality & Invention Agreement as follows;
Confidentiality & Invention Agreement
Supplier shall ensure that all individuals who provide Services under this
Agreement sign the attached Confidentiality and Invention Agreement, Appendix I,
and shall deliver an executed copy to AT&T no later than the commencement of
performance of such Services.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

11



--------------------------------------------------------------------------------



 



SG021306.A.001
13. Add new Section, *** as follows;
***
a. ***
b. ***
c. ***
14. Add a new Section, Change Control as follows:
     Change Control
The Parties agree that all changes to this Agreement and to an Order/SOW must be
in writing and signed by the Party against whom enforcement is sought. Any
change to an Order/SOW shall take the form of a Change Order. The Parties agree
to follow a process substantially similar to that specified in Appendix M.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

12



--------------------------------------------------------------------------------



 



SG021306.A.001
15. To delete Section 3.30 Term of Agreement in its entirety and replace with a
new Section 3.30 Term of Agreement as follows:
     3.30 Term of Agreement

  a.   This Agreement will continue in effect for a term from the Effective Date
until December 31, 2013, unless it is Cancelled or Terminated before that date.
The Parties may extend the term of this Agreement beyond that date by mutual
written agreement.     b.   Any Order in effect on the date when this Agreement
expires or is Terminated or Cancelled will continue in effect until such Order
either (i) expires by its own terms of (ii) is separately Terminated or
Cancelled, prior to its own expiration, as provided in this Agreement. The terms
and conditions of this Agreement shall continue to apply to such Order as if
this Agreement were still in effect.

IN WITNESS WHEREOF, the Parties have caused this Amendment to Agreement No.
SG021306 to be executed, which may be in duplicate counterparts, each of which
will be deemed to be an original but all of which together will constitute only
one instrument, as of the date the last Party signs.

     
Synchronoss Technologies, Inc.
  AT&T Services, Inc.
 
   
By:
  By:
 
   
Printed Name:
  Printed Name: Oliver Turman
 
   
Title:
  Title: Director, Contract/Sourcing Operations
 
   
Date:
  Date:

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

13



--------------------------------------------------------------------------------



 



SG021306.A.001
Appendix I — Confidentiality and Invention Agreement
CONFIDENTIALITY AND INVENTION AGREEMENT
This Agreement (“Agreement”) dated                          is made by the
individual named below (“I” or “me”), who is engaged to perform work at
___[Insert name of AT&T company that worker will be doing work
for.]                             (“AT&T Company”), as a worker of
                             (“Supplier”) under the terms and conditions of the
agreement named below, between Supplier and      AT&T              .

  I.   Background         I have been engaged by Supplier to provide services to
AT&T Company. I may be hired by Supplier as a full or part-time employee, a
temporary worker, or as an independent contractor     II.   Information. I agree
and understand that the term “Information” means any technical, customer or
business information in written, graphical, oral or other tangible or intangible
forms, including but not limited to, specifications, records, data, computer
programs, tax returns, tax workpapers, drawings, models and secrets which AT&T
Company may have in its possession or be legally obligated to keep confidential.
I understand that during the course of my work at AT&T Company, I may have
access to Information that belongs to AT&T Company, its customers or other
parties, or may be subject to privacy laws and laws regarding secrecy of
communications, and that unauthorized disclosure of such Information may be
harmful or prejudicial to the interests of AT&T Company. I agree not to
disclose, copy, publish, or any way use, directly or indirectly, such
Information for my purposes or the purposes of others, unless such disclosure or
use is expressly authorized in writing by AT&T Company. I agree to keep such
Information in a secure environment to prevent the inadvertent disclosure of
such Information to others. I acknowledge and agree that all such Information
remains the exclusive property of AT&T Company and I agree not to remove such
Information from AT&T Company’s possession or premises by physical removal or
electronic transmission unless I have written authorization from AT&T Company to
do so.     III.   Innovations     1.   I understand that during and incident to
my work at AT&T Company, I may create inventions, discoveries, improvements,
computer or other apparatus programs, and related documentation and other works
of authorship (“Innovations”), whether or not patentable, copyrightable, or
subject to other forms of legal protection. To the extent that AT&T Company owns
such Innovations under its agreement(s) with Supplier, I assign to AT&T Company
all of my rights, title and interest (including rights in copyright) in and to
all Innovations I make, create or develop, either solely or jointly with others,
during my work at AT&T Company. I agree that the above assignment is binding
upon my estate, administrators, or other legal representatives or assigns.    
2.   I agree to promptly notify AT&T Company of all such Innovations. Whenever
requested by AT&T Company, I shall promptly execute, without additional
compensation, any and all instruments which AT&T Company may deem reasonably
necessary to assign and convey to AT&T Company all of my rights, title and
interest in and to all such Innovations to the extent that AT&T Company owns
such Innovations under its agreement(s) with Supplier. In addition, I agree to
assist AT&T Company in preparing copyright or patent applications and to execute
such applications and all documents reasonably required to obtain copyrights or
patents for such Innovation, all at AT&T Company’s expense including
compensation to me at the rates specified in the agreement named below. I agree
that my obligation to execute such instruments shall continue after the
expiration of my work with AT&T Company.     3.   THIS AGREEMENT DOES NOT APPLY
TO ANY INNOVATION MADE IN THE STATE OF KANSAS FOR WHICH NO EQUIPMENT, SUPPLIES,
FACILITIES OR TRADE SECRET INFORMATION OF AT&T COMPANY WAS USED AND WHICH WAS
DEVELOPED ENTIRELEY ON MY OWN TIME, UNLESS THE INNOVATION IS OWNED BY AT&T UNDER
ITS AGREEMENT(S) WITH SUPPLIER AND (1) THE INNOVATION RELATES TO THE BUSINESS OF
THE AT&T COMPANY OR THE AT&T COMPANY’S ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OR (2) THE INVENTION RESULTS FROM ANY WORK PERFORMED BY
ME FOR AT&T COMPANY. THIS AGREEMENT DOES NOT APPLY TO AN INVENTION MADE IN
CALIFORNIA WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF CALIFORNIA LABOR CODE
SECTION 2870. Section III, Paragraphs 1 and 2 do not apply to any Innovation
which, under the provisions in the Agreement named below, is to be other than
the sole and exclusive property of AT&T Company; the title provisions of said
agreement apply to any such above Innovation.     IV.   Administrative Terms

    1.   This Agreement shall be effective as of the date executed below, and
shall remain in effect notwithstanding my termination of employment with
Supplier or termination of my work at AT&T Company.     2.   In the event that
any provision of this Agreement is held to be invalid or unenforceable, then
such invalid or enforceable provisions shall be severed, and the remaining
provisions shall remain in full force and effect to the fullest extent permitted
by law.

I have read, understand and agree to abide by this Agreement.

     
By:                                                      
                                        
  Date:                                                    
Print Name:                                                            
                    
  Social Security Number:                    
Address:                                                  
                                                                                                   
                                          Agreement No. between Supplier and
AT&T:                                              Effective Date:
                                        

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

14



--------------------------------------------------------------------------------



 



SG021306.A.001
Appendix N — ***
     ***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

15



--------------------------------------------------------------------------------



 



SG021306.A.001
     ***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

16



--------------------------------------------------------------------------------



 



SG021306.A.001
     ***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

17



--------------------------------------------------------------------------------



 



SG021306.A.001
     ***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

18



--------------------------------------------------------------------------------



 



SG021306.A.001
     ***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

19



--------------------------------------------------------------------------------



 



SG021306.A.001
Appendix M — Change Control Process and Forms
Change Control Process
If either Party identifies the need for any change to the Specifications
(“Change Control”) under this Agreement, including any Order, the Parties shall
proceed in accordance with the Change Control Process set forth herein.

A.   If AT&T is the Party submitting the request, AT&T shall complete Form A and
describe in reasonable detail the change it is proposing, and any effects on
other Specifications or on the delivery schedule of which it is aware. Supplier
shall strive to respond to such request as soon as reasonably practical, but no
later than ***. Supplier’s response shall be provided by using Form B.
Subsequent communication shall use Form A and Form B, as the case may be, until
the Parties either agree upon the terms pursuant to which the proposed change
will be made, or agree that the proposed change will not be made and agree to
close the proposed Change Order. An agreement to proceed with the proposed
change must be documented by using Form E.

B.   If Supplier is the Party submitting the request, Supplier shall complete
Form C and describe in reasonable detail the change it is proposing, and the
effects, if any, on other Specifications, schedule, and cost. AT&T shall strive
to respond to such request as soon as reasonably practical, but no later than
***. AT&T’s response shall be provided by using Form D. Subsequent communication
shall use Form C and Form D, as the case may be, until the Parties either agree
upon the terms pursuant to which the proposed change will be made, or agree that
the proposed change will not be made and agree to close the proposed Change
Order. An agreement to proceed with the proposed change must be documented by
using Form E.

C.   The rights and obligations of both Parties in connection with this
Agreement, including any Order, shall not be changed, until a proposed Change
Order is agreed to by executing Form E. Until both Parties have executed Form E,
each Party shall continue to perform its obligations in accordance with the
Agreement and the Order(s) placed under this Agreement.

D.   In the event Form E contains terms that are different than those set forth
in this Agreement or the Order(s), the terms contained in Form E shall apply.

E.   The Change Control Log, included as Form F, shall be used by the Parties to
track and monitor all proposed changes.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

20



--------------------------------------------------------------------------------



 



SG021306.A.001
FORM A
AT&T PROPOSED CHANGE ORDER
Change Order #: ___________
Date: _____________________               Affected Order(s): ____________

1.   Proposed Specification Changes — [Identify the Specification(s), including
where the Specification(s) is described in the Order, and summarize in
reasonable detail the proposed changes to such Specification(s).]   2.  
Effective Date For Proposed Change:       Date: _______________   3.   Summarize
Expected Or Possible Impact On Other Specifications Or Schedule   4.   Specify
Any Key Assumptions, Acceptance Criteria, Additional Terms, Or Other Important
Information

          Direct all Inquiries to AT&T’s Project Manager:    

 
   
 
       

Submitted by:
       
 
       
Telephone #:
  Fax #:    
 
 
 
   

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

21



--------------------------------------------------------------------------------



 



SG021306.A.001
FORM B
Supplier REPLY TO AT&T PROPOSED CHANGE ORDER
Change Order #: ____________
Date: _____________________               Affected Order(s): ____________

1.   Proposed Specification Changes [Reiterate and summarize Supplier’s
understanding of the proposed changes to the Specification(s)]   2.   Effective
Date For Proposed Change [Indicate the date the change can be implemented.]    
  Date: _______________   3.   Summarize Expected Or Possible Impact On Other
Specifications Or Schedule [Indicate the impact on other Specifications,
schedule of delivery, and cost/budget, if any.]   4.   Specify Any Key
Assumptions, Acceptance Criteria, Additional Terms, Or Other Important
Information

          Direct all Inquiries to Supplier’s Project Manager:    

 
   
 
       
Submitted by:
       
 
Telephone #:
  Fax #:    
 
 
 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

22



--------------------------------------------------------------------------------



 



SG021306.A.001
FORM C
Supplier PROPOSED CHANGE ORDER
Change Order #: ____________
Date: _____________________               Affected Order(s): ____________

1.   Proposed Specification Changes — [Identify the proposed Specification(s)
and describe in reasonable detail the proposed changes.]   2.   Effective Date
For Proposed Change:       Date: _______________   3.   Summarize Expected Or
Possible Impact On Other Specifications Or Schedule [Indicate the impact on
other Specifications, schedule of delivery, and cost/budget, if any.]   4.  
Specify Any Key Assumptions, Acceptance Criteria, Additional Terms, Or Other
Important Information

          Direct all Inquiries to Supplier’s Project Manager:    

 
   
 
       
Submitted by:
       
 
Telephone #:
  Fax #:    
 
 
 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

23



--------------------------------------------------------------------------------



 



SG021306.A.001
FORM D
AT&T’S REPLY TO Supplier’s PROPOSED CHANGE ORDER
Change Order #: ___________
Date: _____________________               Affected Order(s): ____________

1.   Proposed Specification Changes [Reiterate and summarize AT&T’s
understanding of the proposed changes to the Specification(s)]   2.   Effective
Date For Proposed Change [Indicate the proposed effective date of the change.]  
    Date: __________   3.   Summarize Expected Or Possible Impact On Other
Specifications Or Schedule [Indicate the impact on other Specifications,
schedule of delivery, and cost/budget, if any AT&T expects may occur as a result
of Supplier’s proposed change.]   4.   Specify Any Key Assumptions, Acceptance
Criteria, Additional Terms, Or Other Important Information [Indicate on what
basis AT&T would be willing to agree to Supplier’s proposed change order.]

          Direct all Inquiries to AT&T’s Project Manager:    

 
   

Submitted by:
       
 
Telephone #:
  Fax #:    
 
 
 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

24



--------------------------------------------------------------------------------



 



SG021306.A.001
FORM E
CHANGE CONTROL APPROVAL
Change Order #: ___________
Date: _____________________               Affected Order(s): ____________

1.   Agreed Upon Change To Specification(s): [Identify Specification that will
be changed.]   2.   Date Scope Change Effective:[State the date the change will
be effective.]       Date:___________   3.   Describe Scope Change, including
any Specifications: [Describe the agreed upon change in full detail.]   4.  
Revised price, payment schedule, delivery schedule, acceptance terms, if any, of
the proposed change: [State any changes to the original delivery schedule,
original price, and payment schedule.]   5.   Additional Terms and Conditions:
[State any terms and conditions that apply to the proposed change.]

IN WITNESS WHEREOF, the Parties approve this Change Order No. ___ and
incorporate it into Order No. ___. If the terms of this Change Order are
inconsistent with the terms of Order No. ___or the Agreement, the terms of this
Change Order shall control.

              [Insert Supplier’s Name]
    ATT SERVICES, INC.
By:
      By:    
 
           
 
  Printed Name:       Printed Name:
 
 
 
     
 
 
  Title:       Title:
 
 
 
     
 
 
  Date:       Date:
 
 
 
     
 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

25



--------------------------------------------------------------------------------



 



SG021306.A.001
FORM F
CHANGE CONTROL LOG

                                  Change   Priority   Description   Level of    
      Status Change Order Number   Component   (High, Med., Low)   of Change  
Effort   Comments   Status   Date
 
                           

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

26



--------------------------------------------------------------------------------



 



SG021306.A.001
Appendix O — Security Attachment (SISR)
AT&T Supplier Information Security Requirements V3.6 (July 2008)
The following AT&T Supplier Information Security Requirements (“Security
Requirements”) apply to Supplier, its subcontractors, and each of their
employees and/or temporary workers, contractors, vendors and/or agents who
perform Services for, on behalf of, and/or through AT&T (for the purpose of this
Appendix, each or all “Supplier”) that include any of the following:
1. Supplier’s performance of Services that involve the collection, storage,
handling, or disposal of AT&T confidential Information;
2. Supplier-offered or -supported AT&T branded services using non-AT&T network
and computing resources;
3. Connectivity to AT&T non-public networks and computing resources;
4. Custom software development or software implementation; or
5. Website hosting and development for AT&T and/or AT&T’s customers.
Supplier shall be fully compliant with these Security Requirements prior to the
performance of any such Services.
Supplier represents and warrants that during the term of this Agreement and
thereafter (as applicable with respect to Supplier’s obligations under the
Survival of Obligations clause) Supplier is, and shall continue to be, in
compliance with its obligations as set forth herein. In addition to all other
remedies specified in the Agreement, Supplier agrees that AT&T shall be entitled
to seek an injunction, specific performance or other equitable relief and be
reimbursed the costs (including reasonable attorney’s fees) by Supplier to
enforce the obligations in these Security Requirements, including those that
survive Termination, Cancellation or expiration of this Agreement. The
provisions of this Appendix shall not be deemed to, and shall not, limit any
more stringent security or other obligations of the Agreement.
Definitions:
Unless otherwise set forth or expanded herein, defined terms shall have the same
meaning as set forth in the main body of the Agreement.
“Information Resources” means any systems, applications, and network elements,
and the information stored, transmitted, or processed with these resources in
conjunction with supporting AT&T and/or used by Supplier in fulfillment of its
obligations under this Agreement.
“Sensitive Personal Information” or “SPI” means any information that could be
used to uniquely identify, locate, or contact a single person (or potentially be
exploited to steal the identity of an individual, commit fraud or perpetuate
other crimes). Examples of SPI include, but are not
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

27



--------------------------------------------------------------------------------



 



SG021306.A.001
limited to, social security numbers, national-, state- or province-issued
identification number, drivers license numbers, dates of birth, bank account
numbers, credit card numbers, and other credit related information, PINs,
passwords, passcodes, password hint answers, Protected Health Information as
defined by the Health Insurance Portability and Accountability Act (HIPAA),
biometric data, digitized signatures, and background check details.
In accordance with the foregoing, Supplier shall:
***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

28



--------------------------------------------------------------------------------



 



SG021306.A.001
***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

29



--------------------------------------------------------------------------------



 



SG021306.A.001
***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

30



--------------------------------------------------------------------------------



 



SG021306.A.001
***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

31



--------------------------------------------------------------------------------



 



SG021306.A.001
***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

32



--------------------------------------------------------------------------------



 



SG021306.A.001
***
Connectivity Requirements
In the event Supplier has, or will be provided, connectivity (e.g., access to
AT&T’s or its customers’ networks) in conjunction with this Agreement, then in
addition to the foregoing, the following Security Requirements shall apply to
Supplier:
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

33



--------------------------------------------------------------------------------



 



SG021306.A.001
     1. ***
     2. ***
     3. ***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

34



--------------------------------------------------------------------------------



 



SG021306.A.001
Appendix Z — Vendor Expense Policy
1.0 General
The AT&T Vendor Expense Policy (VEP) provides guidelines to be followed by all
vendors of AT&T in requesting reimbursement for business travel, meals and other
business related expense. Expenses outside this policy are not reimbursable.
The following principles apply to requests for expense reimbursement:
When spending money that is to be reimbursed, vendors must ensure that an AT&T
Company (“Company”) receives proper value in return.
The concept that a vendor and their employees are ‘entitled’ to certain types or
amounts of expenditures while conducting business with the Company is erroneous.
Personal expenditures reported for reimbursement should be billed exactly as
they were incurred. The use of averages for any type expenditure or combination
of expenditures is not permitted except as specifically provided or documented
in a contract.
Every vendor and AT&T employee who certifies or approves the correctness of any
voucher or bill should have reasonable knowledge the expense and amounts are
proper and reasonable. In the absence of the adoption of such policy, or
existing contractual agreements, these guidelines are considered the minimum
requirements for requesting reimbursement of Company funds.
Receipts will be requested and reviewed for any unusual or out of the ordinary
expenses or where the approver cannot make a reasonable determination of the
propriety of the invoice without a receipt.
The origination of a given expenditure for business purposes is the
responsibility of the vendor incurring the expense and the authorization of that
expense is the responsibility of the appropriate level of AT&T management in
accordance with the Schedule of Authorizations for Affiliates of AT&T Inc.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

35



--------------------------------------------------------------------------------



 



SG021306.A.001
1.1 Non-Reimbursable Expenses
The following is a list, although not all inclusive, of expenses considered not
reimbursable:

  •   Airline club membership fees, dues, or upgrade coupon     •   Meals not
consistent with AT&T employee policy     •   Annual credit card fees     •  
Barber/Hairstylist/Beautician Expenses     •   Car rental additional fees
associated with high speed toll access programs     •   Car Washes     •  
Entertainment expenses     •   Health Club and Fitness facilities     •   Hotel
safe rental     •   Upgrades on airline, hotel, or car rental fees     •  
Excessive tips, i.e., in excess of 15% to 18% of cost of meal or services,
excluding tax     •   PC, cell phone, and other vendor support expenses (unless
specifically authorized in the agreement)     •   Meals not directly required to
do business on the AT&T account (e.g. vendors cannot voucher lunch with each
other simply to talk about AT&T)     •   In-flight drinks or meals     •  
Magazines & newspapers     •   Personal entertainment     •   Expenses
associated with spouses or other travel companions     •   Office expenses of
vendors     •   Surcharges for providing fast service (not related to delivery
charges such as Fedex, UPS, etc.). AT&T expects all vendors to complete the
terms of contracts in the shortest period practicable. Charges for shortening
the timeframe in which contracts are fulfilled are not permissible.     •  
Expenses to cover meals or expenses for an AT&T employee, whether in a home
location or on official travel     •   Travel purchased with prepaid air passes.
    •   Birthday cakes, lunches, balloons, and other personal
celebration/recognition costs     •   Break-room supplies for the vendor, such
as coffee, creamer, paper products, soft drinks, snack food     •   Water
(bottled or dispensed by a vendor), (unless authorized for specific countries
where it is recommended that bottled water is used)     •   Clothing, personal
care, and toiletries     •   Laundry (except when overnight travel is required
for 7 or more consecutive nights)     •   Flight or rental car insurance     •  
Flowers, cards and gifts     •   Hotel pay-per-view movies, Video Games and/or
mini bar items

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

36



--------------------------------------------------------------------------------



 



SG021306.A.001



  •   High speed internet access in hotels (added to 3.5)     •   Lost luggage  
  •   Traffic or Parking Fines     •   Tobacco Products     •   Medical supplies
    •   Membership fees to exercise facilities or social/country clubs     •  
Movies purchased while on an airplane     •   Phone usage on airline unless AT&T
business emergency

The failure to comply with the above mentioned restrictions will result in the
Company refusing payment of charges or pursuing restitution from the vendor.
2.0 Responsibilities
     2.1 Vendor’s Responsibility
AT&T’s sponsoring managers will ensure that vendors have been covered on this
policy prior to incurring any expenditure. Vendors and their sponsoring AT&T
managers are responsible for clarifying any questions or uncertainties they may
have relative to reimbursable business expenses.
It is mandatory that financial transactions are recorded in a timely manner.
Out-of-pocket business expense(s) for vendors that are not submitted for
reimbursement within 90 calendar days from the date incurred are considered
non-reimbursable. Company managers who are responsible for approving
reimbursable expenses of vendors should ensure they are submitted and approved
in a timely manner.
3.0 Travel Policy
Vendors must first consider the feasibility of using videoconferencing or
teleconferencing as an alternative to travel. Travel that is to be reimbursed by
AT&T should be incurred only as necessary and pre-approved by AT&T (unless
otherwise authorized in the agreement).
AT&T reserves the right to dispute any expense submittal and if not verifiable
as valid may reject reimbursement. Reimbursements will be made to vendor only
after expenses are verified as valid.
     3.1 Travel Authorization
Travel requiring overnight stays must be pre-approved by the sponsoring AT&T
Senior Manager (5th Level or above) and should be approved only if it is
necessary for the vendor to travel to perform required work.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

37



--------------------------------------------------------------------------------



 



SG021306.A.001
     3.2 Travel Reservations
Vendors are expected to procure the most cost efficient travel arrangements,
preferably equivalent to the AT&T discount rate. AT&T does not reimburse for
travel purchased with prepaid air passes.
     3.3 Travel Expense Reimbursement
Vendor travel expenses incurred for company business are reimbursable only as
specified in these guidelines. Travel expenses may include the following:

  •   Transportation (airfare or other commercial transportation, car rental,
personal auto mileage, taxi and shuttle service)     •   Meals and lodging     •
  Parking and tolls     •   Tips/porter service (if necessary and reasonable)  
  •   Vendors who stay with friends or relatives or other vendor employees while
on a Company business trip will NOT be reimbursed for lodging, nor will they be
reimbursed for expenditures made to reciprocate their hospitality by buying
groceries, being host at a restaurant, etc.

The expense must be ordinary and necessary, not lavish or extravagant, in the
judgment of the AT&T sponsoring management. Any reimbursement request must be
for actual expenditures only.
     3.4 Air Travel Arrangements
Vendors must select lowest logical airfare (fares available in the market at the
time of booking, preferably well in advance of trip to attain lowest possible
airfare). Vendors shall book coach class fares for all travel at all times.
First class bookings are not reimbursable. Vendors can request business class
when a single segment of flight time (“in air time” excluding stops, layovers
and ground time) is greater than 8 hours providing the relevant manager
pre-approves.
     3.5 Hotel Arrangements
AT&T has established Market-Based Room Rate Guidelines for vendors to reference
when making hotel reservations in the United States (see Addendum A). U.S.
vendors traveling outside the U.S. should reference the GSA, Government Per Diem
as a guide: http://aoprals.state.gov/web920/per_diem.asp. Non-US vendors may use
these dollar per diems as a guide, but any locally specified per diems will take
precedence. Vendors are expected to abide by these guidelines when making hotel
arrangements or use specified AT&T preferred hotels/maximum location rates or
reasonably priced hotels outside of the U.S... The AT&T supplier manager can
advise which hotel/max rate to use if there is a hotel in the location
concerned. AT&T will only reimburse vendors up to the established room rate
guideline/AT&T preferred hotel rate in each market, or for actual hotel lodging
charges incurred, whichever is less.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

38



--------------------------------------------------------------------------------



 



SG021306.A.001
There must be a strong business justification for incurring any cost for
internet access, and a request for reimbursement must be accompanied by a
detailed explanation regarding reason for charge.
Note: Vendors must indicate the number of room nights on the transaction line
when invoicing for reimbursement of hotel expenses. Copies of all hotel bills
must be made available for any invoice containing lodging charges.
     3.6 Ground Transportation
While away from their home location overnight, vendors are expected to utilize
rapid transit or local shuttle service. If the hotel provides a complimentary
shuttle, vendors are to use this service before paying for transportation. If
complimentary service is not provided a taxi or other local transportation is
reimbursable as a business expense. Tips provided to taxi drivers cannot exceed
15% of the value of the total fare
A rental car is appropriate when the anticipated business cost is less than that
of other available public transportation. Except to the extent necessary to
accommodate several travelers and/or luggage requirements, vendors will not be
reimbursed for automobile rentals other than economy or mid-sized/intermediate
models.
“Loss Damage Waiver” and “Extended Liability Coverage” are not considered
reimbursable in the US. Prepaid fuel or refueling charges at the time of return
are not reimbursable.
Rental cars should be refueled before returning to the rental company, since gas
purchased through the rental company carries an expensive refueling service
charge.
     3.7 Use of Personal Vehicle
When use of personal vehicle is required, the current locally approved mileage
rate for miles driven for the business portion of the trip should be the maximum
used to determine the amount to be reimbursed.
     3.8 Parking
If airport parking is necessary, vendors must use long term parking facilities.
Additional costs for short term, valet or covered parking are not reimbursable.
     3.9 Entertainment
Entertainment expense is not reimbursable to vendors. Entertainment includes
meal expense involving AT&T personnel, golf fees, tickets to events and related
incidental expenses. Hotel charges for a pay-per-view movie, individual
sightseeing tours, or other individual activities (i.e., golf, sporting event,
movie, etc.) are not reimbursable.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

39



--------------------------------------------------------------------------------



 



SG021306.A.001
     3.10 Laundry and Cleaning
Reasonable laundry charges during business trips of seven or more consecutive
nights are reimbursable based on actual expenses incurred.
     3.11 Communications

  •   The actual cost of landline telephone calls for AT&T business is
reimbursable. The use of AT&T products is required when available.     •   AT&T
will not reimburse vendors for cell phone bills unless approved under the
contract. With prior consent of the sponsoring AT&T Senior Manager, only
individual calls that exceed a vendor’s rate plan that are necessary to conduct
business for AT&T may be reimbursed.     •   Charges for high speed internet
access are not reimbursable unless specifically approved in the contract.

     3.12 Business Meals (Travel and Non-Travel)
Vendors are expected to find reasonably priced dining alternatives. As a general
rule, vendors are expected to spend USD $42.00 or less per day (or local
currency equivalent) inclusive of tax and gratuity or to abide by the legally
specified per diem applicable in the Vendor’s country. This includes all meals,
beverages and refreshments purchased during the day. Requests for reimbursement
should break out the amount for meals and list the related number of travel
days. If breakfast is offered as part of the hotel accommodation rate, no
additional reimbursement will be permitted for breakfast. Vendors may not submit
expenses to cover meals or expenses for an AT&T employee, whether in a home
location or on official travel.
AT&T managers authorizing invoices will be held accountable for ensuring that
vendors are following this policy and are spending Company funds economically.
     3.13 Flowers, Greeting Cards, Gifts and Incentive Awards
The cost of gifts, flowers, birthday lunches, or greeting cards is considered a
personal expense and is not reimbursable. For example, vendors making a donation
or providing a gift for a fund-raiser for AT&T may not submit such an expense to
AT&T for reimbursement.
     3.14 Loss or Damage to Personal Property
The Company assumes no responsibility for loss or damage to a vendor’s personal
property during business functions or hours.
     3.15 Publications
Subscriptions to or purchases of magazines, newspapers and other publications
are not reimbursable.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting Parties.
Confidential Treatment Requested

40



--------------------------------------------------------------------------------



 



SG021306.A.001
Addendum A — AT&T U.S. 2008 Hotel Room Rate Only Guidelines
This Chart applies to the U.S. locations. For Travel outside of the U.S.,
travelers should exercise prudent judgment and select reasonably priced hotels,
based on local market conditions. Employees traveling out-side the U.S. should
reference the GSA, Government Per Diems as a guide
http://aoprals.state.gov/web920/per_diem.asp U.S. Cities not listed on this
Hotel Room Rate Only Guideline Matrix, default to $110.00 nightly rate. On
occasion an AT&T Preferred Property may exceed the rate guideline for a
particular city, but has been added due to tight supply within the market.
However, an alternate Preferred Property within the guideline will be offered
and should be accepted when available.

                                                                      2008      
    2008           2008           2008 City   St   Guideline   City   St  
Guideline   City   St   Guideline   City   St   Guideline
Anchorage
  AK   ***     Rocky Hill   CT   ***     Shawnee   KS   $ 120     Short Hills  
NJ   ***  
Fairbanks
  AK   ***     Stamford   CT   ***     Wichita   KS   $ 90     Somerset   NJ  
***  
Glennallen
  AK   ***     Wallingford   CT   ***     Elizabeth   KY   $ 90     Teaneck   NJ
  ***  
Ketchikan
  AK   ***     Washington   DC   ***     Hopkinsville   KY   $ 90     Tinton
Falls   NJ   ***  
Kodiak
  AK   ***     Wilmington   DE   ***     Louisville   KY   $ 135     Warren   NJ
  ***  
Birmingham
  AL   ***     Boynton Beach   FL   ***     Covington   LA   $ 90     Whippany  
NJ   ***  
Huntsville
  AL   ***     Fort Lauderdale   FL   ***     Metairie   LA   $ 140    
Woodcliff Lake   NJ   ***  
Montgomery
  AL   ***     Gainsville   FL   ***     New Orleans   LA   $ 140     Las Vegas
  NV   ***  
Fayetteville
  AR   ***     Jacksonville   FL   ***     Shreveport   LA   $ 95     Reno   NV
  ***  
Little Rock
  AR   ***     Lake City   FL   ***     Boston   MA   $ 300     Albany   NY  
***  
VanBuren
  AR   ***     Lake Mary   FL   ***     Cambridge   MA   $ 279     Fishkill   NY
  ***  
Chandler
  AZ   ***     Lakeland   FL   ***     Dedham   MA   $ 155     Jamaica   NY  
***  
Mesa
  AZ   ***     Maitland   FL   ***     Lowell   MA   $ 120     New York   NY  
***  
Phoenix
  AZ   ***     Miami   FL   ***     Marlborough   MA   $ 175     Plainview   NY
  ***  
Scottsdale
  AZ   ***     Miami Beach   FL   ***     Stoughton   MA   $ 160     Rochester  
NY   ***  
Tempe
  AZ   ***     Orlando   FL   ***     Annapolis   MD   $ 155     Rockville
Center   NY   ***  
Tucson
  AZ   ***     Orange Pk   FL   ***     Greenbelt   MD   $ 176     Vestal   NY  
***  
Anaheim
  CA   ***     Palm Beach   FL   ***     Clinton   MI   $ 90     White Plains  
NY   ***  
Buena Park
  CA   ***     Plantation   FL   ***     ComstockPark   MI   $ 90     Woodbury  
NY   ***  
Burbank
  CA   ***     Saint Augustine   FL   ***     Detroit   MI   $ 120     Tarrytown
  NY   ***  
Burlingame
  CA   ***     Spring Hill   FL   ***     Lansing   MI   $ 120     Centerville  
OH   ***  
Cerritos
  CA   ***     Sunrise   FL   ***     Livonia   MI   $ 90     Chillicothe   OH  
***  
Chico
  CA   ***     Tallahassee   FL   ***     Marquette   MI   $ 90     Cleveland  
OH   ***  
City of Industry
  CA   ***     Tamarac   FL   ***     Saginaw   MI   $ 90     Columbus   OH  
***  
Coronado
  CA   ***     Tampa   FL   ***     Southfield   MI   $ 140     Dayton   OH  
***  
Costa Mesa
  CA   ***     West Palm Beach   FL   ***     Bloomington   MN   $ 135    
Dublin   OH   ***  
Cupertino
  CA   ***     Albany   GA   ***     Deluth   MN   $ 90     Grove City   OH  
***  
Dublin
  CA   ***     Alpharetta   GA   ***     Minneapolis   MN   $ 135     Miamisburg
  OH   ***  

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

41



--------------------------------------------------------------------------------



 



SG021306.A.001

                                                                      2008      
    2008           2008           2008 City   St   Guideline   City   St  
Guideline   City   St   Guideline   City   St   Guideline
Emeryville
  CA   ***     Atlanta   GA   ***     Branson   MO   ***     North Olmsted   OH
  ***  
Eureka
  CA   ***     Brunswick   GA   ***     Bridgeton   MO   ***     Reynoldsburg  
OH   ***  
Fresno
  CA   ***     Buckhead   GA   ***     Creve Coeur   MO   ***     Richfield   OH
  ***  
Glendale
  CA   ***     Carrollton   GA   ***     Jefferson City   MO   ***    
Youngstown   OH   ***  
Hayward
  CA   ***     Columbus   GA   ***     Joplin   MO   ***     Oklahoma City   OK
  ***  
Hollywood
  CA   ***     Conyers   GA   ***     Kansas City   MO   ***     Tulsa   OK  
***  
Irvine
  CA   ***     Griffin   GA   ***     Lees Summit   MO   ***     Portland   OR  
***  
La Jolla
  CA   ***     Newnan   GA   ***     Saint Louis   MO   ***     Tigard   OR  
***  
La Mirada
  CA   ***     Savannah   GA   ***     Springfield   MO   ***     Audubon   PA  
***  
Long Beach
  CA   ***     Valdosta   GA   ***     Clinton   MS   ***     Essington   PA  
***  
Los Angeles
  CA   ***     Waycross   GA   ***     Jackson   MS   ***     Harrisburg   PA  
***  
Milpitas
  CA   ***     Woodstock   GA   ***     Tupelo   MS   ***     King of Prussia  
PA   ***  
Modesto
  CA   ***     Honolulu   HI   ***     Asheville   NC   ***     Philadelphia  
PA   ***  
Montebello
  CA   ***     Kailua Kona   HI   ***     Burlington   NC   ***     Pittsburgh  
PA   ***  
Ontario
  CA   ***     Clive   IA   ***     Carolina Beach   NC   ***     Wayne   PA  
***  
Orange
  CA   ***     Desmoines   IA   ***     Charlotte   NC   ***     Charleston   SC
  ***  
Pasadena
  CA   ***     Johnston   IA   ***     Durham   NC   ***     Florence   SC   ***
 
Pleasanton
  CA   ***     Urbandale   IA   ***     Fayetteville   NC   ***     Dakota Dunes
  SD   ***  
Rancho Cordova
  CA   ***     Alsip   IL   ***     Gastonia   NC   ***     Knoxville   TN   ***
 
Red Bluff
  CA   ***     Arlington Heights   IL   ***     Goldsboro   NC   ***     Memphis
  TN   ***  
Riverside
  CA   ***     Bourbonnais   IL   ***     Jacksonville   NC   ***     Nashville
  TN   ***  
Rocklin
  CA   ***     Champaign   IL   ***     Laurinburg   NC   ***     Arlington   TX
  ***  
Sacramento
  CA   ***     Chicago   IL   ***     Triangle Park   NC   ***     Austin   TX  
***  
San Diego
  CA   ***     Collinsville   IL   ***     Omaha   NE   ***     Corpus Christi  
TX   ***  
San Francisco
  CA   ***     Crystal Lake   IL   ***     Basking Ridge   NJ   ***     Dallas  
TX   ***  
San Gabriel
  CA   ***     Gurnee   IL   ***     Bernardsville   NJ   ***     El Paso   TX  
***  
San Jose
  CA   ***     Hoffman Estates   IL   ***     Bridgewater   NJ   ***     Frisco
  TX   ***  
San Leandro
  CA   ***     Joliet   IL   ***     Cranbury   NJ   ***     Houston   TX   ***
 
San Luis Obispo
  CA   ***     Libertyville/Vernon H   IL   ***     Eatontown   NJ   ***    
Lubbock   TX   ***  
San Mateo
  CA   ***     Lisle/Naperville   IL   ***     Edison   NJ   ***     Mcallen  
TX   ***  
San Ramon
  CA   ***     Matteson   IL   ***     Elizabeth   NJ   ***     Plano   TX   ***
 
Santa Ana
  CA   ***     Oakbrook/ Downers G   IL   ***     Fair Lawn   NJ   ***    
Richardson   TX   ***  
Santa Monica
  CA   ***     Ofallon   IL   ***     Florham Park   NJ   ***     San Antonio  
TX   ***  
Temecula
  CA   ***     Orland Park   IL   ***     Iselin   NJ   ***     The Woodlands  
TX   ***  

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

42



--------------------------------------------------------------------------------



 



SG021306.A.001

                                                                      2008      
    2008           2008           2008 City   St   Guideline   City   St  
Guideline   City   St   Guideline   City   St   Guideline
Torrance
  CA     ***     Peoria   IL     ***     Mahwah   NJ   $ 200     Salt Lake City
  UT     ***  
Universal City
  CA     ***     Schaumburg   IL   ***     Morristown   NJ   $ 176     Arlington
  VA     ***  
Walnut Creek
  CA     ***     Willowbrook   IL     ***     Mt. Laurel   NJ   $ 135    
Chantilly   VA     ***  
West Sacramento
  CA     ***     Carmel   IN     ***     Paramus   NJ   $ 165     Chester   VA  
  ***  
Colorado Springs
  CO     ***     Columbus   IN     ***     Parsippany   NJ   $ 200     Fairfax  
VA     ***  
Denver
  CO     ***     Elkhart   IN     ***     Piscataway   NJ   $ 155     Falls
Church   VA     ***  
Englewood
  CO     ***     Evansville   IN     ***     Princeton   NJ   $ 135     Glen
Allen   VA     ***  
Greenwood Village
  CO     ***     Indianaplis   IN     ***     Red Bank   NJ   $ 140     Herndon
  VA     ***  
Pueblo
  CO     ***     South Bend   IN     ***     Saddle Brook   NJ   $ 165    
Norfolk   VA     ***  
New Haven
  CT     ***               ***     Saddle River   NJ   $ 200     Richmond   VA  
  ***  
Sandston
  VA     ***     Bothell   WA     ***     Tacoma   WA   $ 250     Oak Creek   WI
    ***  
Sterling
  VA     ***     Kirkland   WA     ***     Tukwila   WA   $ 210     Racine   WI
    ***  
Tysons Corner
  VA     ***     Lynnwood   WA     ***     Woodinville   WA   $ 180    
Charleston   WV     ***  
Vienna
  VA     ***     Redmond   WA     ***     Appleton   WI   $ 90     Seattle   WA
    ***  
Bellevue
  WA     ***     Madison   WI     ***     Brookfield   WI   $ 120     Spokane  
WA     ***  

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

43